DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Terminal Disclaimer
The terminal disclaimer filed on June 18, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 9,225,923 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Amendment
The amendment filed on June 18, 2021 in response to the previous Non-Final Office Action (02/19/2021) is acknowledged and has been entered.
	Claims 1 – 47 are currently pending.

Response to Arguments
Applicant’s arguments, see Remarks, filed June 18, 2021, with respect to claims have been fully considered and are persuasive.  

Allowable Subject Matter
Claims 1 – 47 allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, the closest prior art fails to disclose, suggest or teach the combination of an imaging apparatus comprising: a plurality of pixels; a microlens, wherein each pixel of the plurality of pixels includes a plurality of photoelectric conversion units configured to generate signal charge, and to output a signal based on the signal charge, wherein the microlens is provided corresponding to the plurality of photoelectric conversion units, wherein the pixel outputs a first signal based on the signal charge of n (n is an integer less than m) photoelectric conversion units among m (m is an integer) photoelectric conversion units among the plurality of photoelectric conversion units within one frame period; wherein the pixel outputs a second signal based on the signal charge of the m photoelectric conversion units within the one frame period; and wherein the analog-to-digital conversion circuit converts a signal based on the first signal to a digital signal, and a signal based on the second signal to a digital signal.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTOINETTE T. SPINKS whose telephone number is (571)270-3749.  The examiner can normally be reached on M-F 8am - 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANTOINETTE T SPINKS/           Primary Examiner, Art Unit 2698